DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 08/30/2021. As directed by the amendment: no claim(s) has/have been amended; no claim(s) has/have been cancelled and no new claim(s) has/have been added. Thus, claims 1-22 and 26-31 are presently pending in this application.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-12, 14-16, 18, 20-22, and 26-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenwood et al (US 2010/0301034) in view of Bartelick et al (US 2014/0311360).
Regarding claim 1, Greenwood discloses an oven (Fig. 1 #1 oven) comprising: 
a housing (Fig. 1 #5 cabinet); 
a cook cavity (Fig. 2 #11 cooking chamber) located within the housing (Fig. 1 #5 cabinet), wherein the housing (Fig. 1 #5 cabinet) includes an opening (Open side in the front of the cooking chamber) to the cook cavity (Fig. 2 #11 cooking chamber) and the cook cavity (Fig. 2 #11 cooking chamber) is configured to receive a food item through the opening; 
an oven door (Fig. 1 #25 door) for covering the opening (Open side in the front of the cooking chamber); 
a heating element (Fig. 2 #71 heater) configured to heat an air within the cook cavity (Fig. 2 #11 cooking chamber); and a controller (Fig. 24 #507 main controller) but does not disclose a blower configured to expel the air within the cook cavity to the outside of the housing through a first portion of the active vent and to draw in an ambient air from the outside of the housing through a second portion of the active vent; a divider separating the first portion and the second portion, the divider configured to keep separate the air to be expelled from the first portion of the active vent and the ambient air to be drawn in through the second portion of the active vent; an active vent 
Nonetheless, Bartelick teaches an active vent (Fig. 2 #24 exhaust damper and Fig. 2 # 32 intake damper) interconnecting the cook cavity (Fig. 2 #14 cooking volume) and an outside of the housing (Fig. 2 #12 housing); 
a blower (Fig. 2 #18 convection fan) configured to expel the air within the cook cavity (Fig. 2 #14 cooking volume) to the outside of the housing (Fig. 2 #12 housing) through a first portion (Fig. 2 #24 exhaust damper) of the active vent (Fig. 2 #24 exhaust damper and Fig. 2 # 32 intake damper) and to draw in an ambient air from the outside of the housing (Fig. 2 #12 housing) through a second portion (Fig. 2 # 32 intake damper) of the active vent (Fig. 2 #24 exhaust damper and Fig. 2 # 32 intake damper); 
a divider (Fig. 4 #72 valve plate) separating the first portion (Fig. 2 #24 exhaust damper) and the second portion (Fig. 2 # 32 intake damper), the divider (Fig. 4 #72 valve plate) configured to keep separate the air to be expelled from the first portion (Fig. 2 #24 exhaust damper) of the active vent and the ambient air to be drawn in through the second portion (Fig. 2 # 32 intake damper) of the active vent ([0050] lines 12-15 ---“In motorized intake damper 32, the valve plate 72, when closed, separates the exhaust port 34 from the intake pipe 35, and when open allows free flow of gas between the intake pipe 35 and exhaust port 34.”);
and a controller (Fig. 2 #37 control board) operatively coupled to the active vent (Fig. 3 #24 exhaust damper) and the heating element (Fig. 2 #20 heating element), the controller comprising: one or more processors ([0052] lines 1-5 ---“Referring now to FIG. 9, electronic control of the motorized dampers 24 and 32 may be implemented on the controller board 37 by an electronic processor executing a stored program to receive user-entered data from the control panel 22.”); and one or more memories ([0042] lines 3-9 ---“As will be discussed in greater detail below, the controller board 37 generally provides an electronic computer executing a program stored in computer memory to control the heater element 20, fan 18, and the water jet 19, and the motorized dampers 24 and 32, turning the latter on and off as necessary to implement a particular cooking schedule.”) operatively coupled to the one or more processors and having stored thereon instructions that are executable by the one or more processors to cause the controller to perform the steps of: (a) turning on the heating element to initiate a cooking cycle; (b) keeping the active vent closed during an initial stage of the cooking cycle; (c) after the initial stage of the cooking cycle, opening the active vent; and (d) keeping the active vent open during at least a portion of a remainder of the cooking cycle ([0042] lines 3-9 ---“As will be discussed in greater detail below, the controller board 37 generally provides an electronic computer executing a program stored in computer memory to control the heater element 20, fan 18, and the water jet 19, and the motorized dampers 24 and 32, turning the latter on and off as necessary to implement a particular cooking schedule.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the oven of Greenwood by incorporating the vent and controller as taught by Bartelick for the purpose of reducing the possibility of pressure extremes in the cooking volume. ([0017])
Regarding claim 2, Greenwood in view of Bartelick teaches the oven as appears above (see the rejection of claim 1), and Bartelick further teaches wherein the controller (Fig. 2 #37 control board) is configured to control the moisture level within the cook cavity by opening or closing the active vent (Fig. 3 #24 exhaust damper) (Abstract ---“A commercial oven, such as a combination oven providing steam and convection heating, may provide for motorized dampers allowing the oven to move automatically between a closed-state high humidity operating mode and an open-state low humidity operating mode according to user input reflecting a desired cooking process.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the oven of Greenwood in view of Bartelick by incorporating the controller as taught by Bartelick for the purpose of reducing the possibility of pressure extremes in the cooking volume. ([0017])
Regarding claim 3, Greenwood in view of Bartelick teaches the oven as appears above (see the rejection of claim 1), and Bartelick further teaches wherein the controller (Fig. 2 #37 control board) is configured to control heating and cooling of the cook cavity by opening or closing the active vent (Fig. 3 #24 exhaust damper) ([0042] lines 3-9 ---“As will be discussed in greater detail below, the controller board 37 generally provides an electronic computer executing a program stored in computer memory to control the heater element 20, fan 18, and the water jet 19, and the motorized dampers 24 and 32, turning the latter on and off as necessary to implement a particular cooking schedule.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Greenwood in view of Bartelick by incorporating the operation of the vents by the controller of Bartelick for the purpose of controlling the temperature inside the cooking cavity.
Regarding claim 4, Greenwood in view of Bartelick teaches the oven as appears above (see the rejection of claim 1), and Bartelick further teaches wherein the active vent (Fig. 3 #24 exhaust damper) comprises a rotatable flap (Fig. 3 #54 valve plate) and the controller is configured to control rotation of the flap to open or close the active vent (Fig. 3 #24 exhaust damper).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the oven of Greenwood in view of Bartelick by incorporating the vent and controller as taught by Bartelick for the purpose of reducing the possibility of pressure extremes in the cooking volume. ([0017])
Regarding claim 5, Greenwood in view of Bartelick teaches the oven as appears above (see the rejection of claim 1), and Bartelick further teaches wherein the active vent (Fig. 3 #24 exhaust damper) is configured to enable reduction of excess heat buildup within the cook cavity ([0003] lines 3-6 ---“This venting may occur through a condenser where the steam is cooled before exiting to the outside air, reducing the heating and humidification of the kitchen environment.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the oven of Greenwood in view of Bartelick by incorporating the vent as taught by Bartelick for the purpose of reducing the heating and humidification of the kitchen environment.
Regarding claim 6, Greenwood in view of Bartelick teaches the oven as appears above (see the rejection of claim 1), and Bartelick further teaches wherein the active vent (Fig. 3 #24 exhaust damper) is configured to enable a fast cooling down of the cook cavity (By virtue of the vent being opened, cooling would occur. The term “fast” is not defined by Applicant.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the oven of Greenwood in view of Bartelick by incorporating the vent as taught by Bartelick for the purpose of reducing the heating and humidification of the kitchen environment.
Regarding claim 7, Greenwood in view of Bartelick teaches the oven as appears above (see the rejection of claim 1), but does not teach wherein the initial stage of the cooking cycle comprises an initial 1/2 of the cooking cycle and the remainder of the cooking cycle comprises remaining 1/2 of the cooking cycle.
However, Greenwood in view of Bartelick teaches operating the heater element 20, fan 18, and the water jet 19, and the motorized dampers 24 and 32, turning the latter on and off as necessary to implement a particular cooking schedule. The 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooking cycle to achieve a desired result, since it has been held that discovering an optimum value of a result effective value involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 8, Greenwood in view of Bartelick teaches the oven as appears above (see the rejection of claim 1), but does not teach wherein the initial stage of the cooking cycle comprises an initial 1/3 of the cooking cycle and the remainder of the cooking cycle comprises remaining 2/3 of the cooking cycle.
However, Greenwood in view of Bartelick teaches operating the heater element 20, fan 18, and the water jet 19, and the motorized dampers 24 and 32, turning the latter on and off as necessary to implement a particular cooking schedule. The cooking cycle is a result effective variable which can be manipulated to achieve a desired result.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooking cycle to achieve a desired result, since it has been held that discovering an optimum value of a result effective value involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 9, Greenwood in view of Bartelick teaches the oven as appears above (see the rejection of claim 1), but does not teach wherein the initial stage 
However, Greenwood in view of Bartelick teaches operating the heater element 20, fan 18, and the water jet 19, and the motorized dampers 24 and 32, turning the latter on and off as necessary to implement a particular cooking schedule. The cooking cycle is a result effective variable which can be manipulated to achieve a desired result.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooking cycle to achieve a desired result, since it has been held that discovering an optimum value of a result effective value involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 10, Greenwood in view of Bartelick teaches the oven as appears above (see the rejection of claim 1), and Greenwood further teaches  comprising an air plenum (Fig. 2 #53 conduit system) positioned above or below the cook cavity (Fig. 2 #11 cooking chamber), the air plenum (Fig. 2 #53 conduit system) being configured to introduce the air into the cook cavity (Fig. 2 #11 cooking chamber) ([0052] lines 15-18 ---“The top and side walls of the housing 41 are spaced from respective walls of the cooking chamber 11 to provide a conduit system or flow path 53 for circulating heated air (or other gas) to, through and from the cooking chamber 11.).
Regarding claim 11, Greenwood in view of Bartelick teaches the oven as appears above (see the rejection of claim 10), and Greenwood further teaches (Fig. 2 #71 heater) is positioned between the air plenum (Fig. 2 #53 conduit system) and the cook cavity (Fig. 2 #11 cooking chamber).
Regarding claim 12, Greenwood in view of Bartelick teaches the oven as appears above (see the rejection of claim 1), and Greenwood further teaches wherein the heating element (Fig. 2 #71 heater) comprises one or more infrared heating elements ([0053] lines 9-13 ---“A heater 71 is provided for heating the air being circulated. By way of example, the heater may comprise one or more electric resistance heating elements in the upper portion 53a of the conduit system 53 located adjacent the top wall 13 of the cooking chamber 11.”).
Regarding claim 14, Greenwood in view of Bartelick teaches the oven as appears above (see the rejection of claim 12), and Greenwood further teaches wherein the one or more infrared heating elements (Fig. 2 #71 heater) are configured to operate under an infrared mode for toasting the food item in the cook cavity or under an air heating mode for heating the air within the cook cavity without toasting the food item ([0053] lines 8-9 ---“A heater 71 is provided for heating the air being circulated.”) .
Regarding claim 15, Greenwood in view of Bartelick teaches the oven as appears above (see the rejection of claim 14), but does not explicitly teach the controller is configured to control the one or more infrared heating elements by selecting between the infrared mode and the air heating mode.
However, Greenwood teaches that the main controller operates the heating elements and ovens are well-known to be operable at various temperatures. Cooking temperature is a result effective variable.
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 16, Greenwood in view of Bartelick teaches the oven as appears above (see the rejection of claim 14), but does not explicitly teach wherein the controller is configured to control a temporal profile and a level of a power applied to the one or more infrared heating elements.
However, Greenwood teaches that the main controller operates the heating elements and ovens are well-known to be operable at various temperatures. Cooking temperature is a result effective variable.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the controller of Greenwood in view of Bartelick to control a temporal profile and a level of a power applied to the one or more infrared heating elements, since it has been held that discovering an optimum value of a result effective value involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 18, Greenwood in view of Bartelick teaches the oven as appears above (see the rejection of claim 14), and Greenwood further teaches wherein the controller (Fig. 24 #507 main controller) further comprises a user interface (Fig. 24 #505 operator input) for receiving a command or an input from a user, the user (The controller of Greenwood is interpreted to include a processor.)
Regarding claim 20, Greenwood in view of Bartelick teaches the oven as appears above (see the rejection of claim 11), and Greenwood further teaches wherein the heating element (Fig. 2 #71 heater) comprises one or more infrared heating elements ([0053] lines 9-13 ---“By way of example, the heater may comprise one or more electric resistance heating elements in the upper portion 53a of the conduit system 53 located adjacent the top wall 13 of the cooking chamber 11.”) and each of the one or more infrared heating elements is separated from the cook cavity by a guard (Fig. 3 #13 top wall) comprising a layer of a perforated sheet metal (The top wall comprises an exhaust opening.).
Regarding claim 21, Greenwood in view of Bartelick teaches the oven as appears above (see the rejection of claim 1), and Greenwood further teaches wherein the heating element (Fig. 2 #71 heater) comprises a substantially horizontal array of multiple infrared heating elements (Fig. 2 Shows multiple heater elements arranged substantially parallel.).
Regarding claim 22, Greenwood in view of Bartelick teaches the oven as appears above (see the rejection of claim 1), and Greenwood teaches further comprising air channels (Shown in the figure below) , wherein the heating element (Fig. 2 #71 heater) comprises one or more infrared heating elements ([0053] lines 9-13 ---“By way of example, the heater may comprise one or more electric resistance heating elements in the upper portion 53a of the conduit system 53 located adjacent the top wall 13 of the cooking chamber 11.”) and each of the air channels is positioned between (Shown in the figure below).

    PNG
    media_image1.png
    651
    766
    media_image1.png
    Greyscale

Regarding claim 26, Greenwood in view of Bartelick teaches the oven as appears above (see the rejection of claim 23), and Greenwood teaches further comprising a thermocouple (Fig. 24 #321 temperature sensor) operatively coupled to the controller (Fig. 24 #507 main controller), the thermocouple (Fig. 24 #321 temperature sensor) being configured to measure an air temperature within the cook cavity and transmit data relating to the air temperature to the controller ([0065] lines 18-21 ---“A temperature sensor 321 (FIG. 24) is provided in the cooking chamber 225 for sensing the temperature in the chamber and providing feedback to the control system of the oven.”). 
Regarding claim 27, Greenwood in view of Bartelick teaches the oven as appears above (see the rejection of claim 23), and Greenwood teaches further comprising a sensor (Fig. 24 #395 humidity sensor) operatively coupled to the controller (Fig. 24 #507 main controller), the sensor (Fig. 24 #395 humidity sensor) being configured to measure a moisture level within the cook cavity and transmit data relating to the moisture level to the controller ([0068] lines 25-26 ---“Humidity detected by the humidity sensor 395 is reported to the controller 397.” The controller 397 is controlled by the main controller.).
Regarding claim 28, Greenwood discloses a method of controlling a moisture level within an oven (Fig. 1 #1 oven) during a cooking cycle, 
the oven comprising a housing (Fig. 1 #5 cabinet), a cook cavity (Fig. 2 #11 cooking chamber) located within the housing (Fig. 1 #5 cabinet), a heating element (Fig. 2 #71 heater) configured to heat an air within the cook cavity (Fig. 2 #11 cooking chamber), but does not disclose an active vent interconnecting the cook cavity and an outside of the housing, the method comprising the steps of:(a) turning on the heating element to initiate the cooking cycle; (b) keeping the active vent closed during an initial stage of the cooking cycle; (c) after the initial stage of the cooking cycle, opening the active vent; and (d) keeping the active vent open during at least a portion of a remainder of the cooking cycle.
Bartelick teaches an active vent (Fig. 2 #24 exhaust damper and Fig. 2 # 32 intake damper) interconnecting the cook cavity (Fig. 2 #11 cooking chamber) and an outside of the housing (Fig. 2 #12 housing), 
a blower (Fig. 2 #18 convection fan) configured to expel the air within the cook cavity (Fig. 2 #14 cooking volume) to the outside of the housing (Fig. 2 #12 housing) through a first portion (Fig. 2 #24 exhaust damper) of the active vent (Fig. 2 #24 exhaust damper and Fig. 2 # 32 intake damper) and to draw in an ambient air from the outside of the housing (Fig. 2 #12 housing) through a second portion (Fig. 2 # 32 intake damper) of the active vent (Fig. 2 #24 exhaust damper and Fig. 2 # 32 intake damper); 
a divider (Fig. 4 #72 valve plate) separating the first portion (Fig. 2 #24 exhaust damper) and the second portion (Fig. 2 # 32 intake damper), the divider (Fig. 4 #72 valve plate) configured to keep separate the air to be expelled from the first portion (Fig. 2 #24 exhaust damper) of the active vent and the ambient air to be drawn in through the second portion (Fig. 2 # 32 intake damper) of the active vent ([0050] lines 12-15 ---“In motorized intake damper 32, the valve plate 72, when closed, separates the exhaust port 34 from the intake pipe 35, and when open allows free flow of gas between the intake pipe 35 and exhaust port 34.”);
the method comprising the steps of:
(a) turning on the heating element to initiate the cooking cycle ([0042] lines 3-9 ---“As will be discussed in greater detail below, the controller board 37 generally provides an electronic computer executing a program stored in computer memory to control the heater element 20, fan 18, and the water jet 19, and the motorized dampers 24 and 32, turning the latter on and off as necessary to implement a particular cooking schedule.”); 
(b) keeping the active vent closed during an initial stage of the cooking cycle (Abstract ---“A commercial oven, such as a combination oven providing steam and convection heating, may provide for motorized dampers allowing the oven to move automatically between a closed-state high humidity operating mode and an open-state low humidity operating mode according to user input reflecting a desired cooking process.”); 
(c) after the initial stage of the cooking cycle, opening the active vent (Abstract ---“A commercial oven, such as a combination oven providing steam and convection heating, may provide for motorized dampers allowing the oven to move automatically between a closed-state high humidity operating mode and an open-state low humidity operating mode according to user input reflecting a desired cooking process.”); 
and (d) keeping the active vent open during at least a portion of a remainder of the cooking cycle ([0053] lines 7-10 ---“however, more complicated control strategies may change the state of the dampers 24 and 32 in tandem during the cooking process, for example, to begin with a high humidity cooking process and end with the low humidity cooking process.” The low humidity cooking process occurs with the dampers opened.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Greenwood by incorporating the blower, active vent, and the steps of:(a) turning on the heating element to initiate the 
Regarding claim 29, Greenwood in view of Bartelick teaches the oven as appears above (see the rejection of claim 28), but does not teach wherein the initial stage of the cooking cycle comprises an initial 1/2 of the cooking cycle and the remainder of the cooking cycle comprises remaining 1/2 of the cooking cycle.
However, Greenwood in view of Bartelick teaches operating the heater element 20, fan 18, and the water jet 19, and the motorized dampers 24 and 32, turning the latter on and off as necessary to implement a particular cooking schedule. The cooking cycle is a result effective variable which can be manipulated to achieve a desired result.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooking cycle to achieve a desired result, since it has been held that discovering an optimum value of a result effective value involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 30, Greenwood in view of Bartelick teaches the oven as appears above (see the rejection of claim 28), but does not teach wherein the initial stage of the cooking cycle comprises an initial 1/3 of the cooking cycle and the remainder of the cooking cycle comprises remaining 2/3 of the cooking cycle.
Greenwood in view of Bartelick teaches operating the heater element 20, fan 18, and the water jet 19, and the motorized dampers 24 and 32, turning the latter on and off as necessary to implement a particular cooking schedule. The cooking cycle is a result effective variable which can be manipulated to achieve a desired result.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooking cycle to achieve a desired result, since it has been held that discovering an optimum value of a result effective value involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 31, Greenwood in view of Bartelick teaches the oven as appears above (see the rejection of claim 28), but does not teach wherein the initial stage of the cooking cycle comprises an initial 1/4 of the cooking cycle and the remainder of the cooking cycle comprises remaining 3/4 of the cooking cycle.
However, Greenwood in view of Bartelick teaches operating the heater element 20, fan 18, and the water jet 19, and the motorized dampers 24 and 32, turning the latter on and off as necessary to implement a particular cooking schedule. The cooking cycle is a result effective variable which can be manipulated to achieve a desired result.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooking cycle to achieve a desired result, since it has been held that discovering an optimum value of a result In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenwood et al (US 2010/0301034) in view of Bartelick et al (US 2014/0311360) as applied to claim 12, further in view of Mittelsteadt et al (US 4,477,706).
Regarding claim 13, Greenwood in view of Bartelick teaches the oven as appears above (see the rejection of claim 12), but does not teach wherein each of the one or more infrared heating elements comprises a spirally wound wire element.
Nonetheless, Mittelsteadt teaches each of the one or more infrared heating elements comprises a spirally wound wire element (Fig. 2 #40 spiral metallic resistance element).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the heating element of Greenwood in view of Bartelick with the spiral metallic resistance element as taught by Mittelsteadt for the purpose of providing heat to the oven.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenwood et al (US 2010/0301034) in view of Bartelick et al (US 2014/0311360) as applied to claim 12, further in view of Ingemanson et al (US 2009/0008379).
Regarding claim 17, Greenwood in view of Bartelick teaches the oven as appears above (see the rejection of claim 12), but does not teach wherein the controller 
Nonetheless, Ingemanson teaches wherein the controller is configured to apply one or more pulses to the one or more infrared heating elements, each of the one or more pulses having predefined time duration and power level ([0035] lines 17-20 ---“The heating elements, in one aspect, receive power via a pulse type controller to vary the voltage and duration of electrical pulses to the heating elements.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Greenwood in view of Bartelick by incorporating the configuration for pulsing as taught by Ingemanson for the purpose of providing power to the heating elements.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenwood et al (US 2010/0301034) in view of Bartelick et al (US 2014/0311360) as applied to claim 11, further in view of Oslin et al (US 4,924,072).
Regarding claim 19, Greenwood in view of Bartelick teaches the oven as appears above (see the rejection of claim 14), and Greenwood further teaches wherein the heating element (Fig. 2 #71 heater) comprises one or more infrared heating elements ([0053] lines 9-13 ---“By way of example, the heater may comprise one or more electric resistance heating elements in the upper portion 53a of the conduit system 53 located adjacent the top wall 13 of the cooking chamber 11.”) but does not teach each of the one or more infrared heating elements is separated from the air plenum by a shield comprising a layer of a non-perforated sheet metal.
Oslin teaches each of the one or more infrared heating elements (Fig. 5 #s 68, 140, and 150 heating elements) is separated from the air plenum (Fig. 2 #62 plenum) by a shield (Fig. 5 #160 baffle cover) comprising a layer of a non-perforated sheet metal (Fig. 5 shows the cover being non-perforated.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the oven of Greenwood in view of Bartelick by incorporating the baffle cover as taught by Oslin for the purpose of covering the heating elements.

Response to Arguments
Applicant's arguments filed 08/30/2021 have been fully considered but they are not persuasive. 
Applicant argues that Bartelick continues to fail to overcome the shortcomings of Greenwood at least with regards to "a divider separating the first portion and the second portion, the divider configured to keep separate the air to be expelled from the first portion of the active vent and the ambient air to be drawn in through the second portion of the active vent." Examiner respectfully disagrees. 
	Bartelick teaches a fluid connection between Fig. 4 #35 intake pipe and Fig. 3 #29 exhaust pipe. Fig. 4 #72 valve plate separates ambient air drawn in through Fig. 4 #35 intake pipe and air within the housing expelled through Fig. 3 #29 exhaust pipe. When Fig. 4 #72 valve plate is closed, ambient air does not flow through the oven and out of Fig. 3 #29 exhaust pipe. Fig. 4 #72 valve plate divides ambient air from air exhausted from the oven. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOE E MILLS JR./Examiner, Art Unit 3761 

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761